Citation Nr: 1428132	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 31, 2008.


REPRESENTATION

Veteran represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran had active service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Atlanta, Georgia, that granted service connection for PTSD, and assigned an initial 50 percent disability rating, effective September 15, 2005. Jurisdiction of this matter is currently with the RO located in Nashville, Tennessee.

This matter was previously before the Board in March 2012 at which time it was remanded for a hearing before a Decision Review Officer at the agency of original jurisdiction and for a Board hearing.  In a March 2012 letter, the Veteran, through his attorney, withdrew both requests.  38 C.F.R. § 20.702(e) (2013).

In April 2012, the Board denied the Veteran's claim of an initial disability rating higher than 50 percent for PTSD prior to January 31, 2008, and remanded the issue of a disability rating higher than 50 percent for PTSD, beginning on January 31, 2008, for further development. 

During the pendency of this appeal, by rating action dated in April 2012, the RO determined that the Veteran's PTSD warranted an increased disability rating of 100 percent, effective February 3, 2012.  A subsequent November 2013 Board decision granted the Veteran a 100 percent rating, effective January 31, 2008.

Meanwhile, the Veteran appealed the April 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, pursuant to the Joint Motion for Remand, the Court remanded the Board's portion of the April 2012 decision, specifically indicating that only TDIU prior to January 31, 2008, is the remaining issue.  In doing so, the Court left undisturbed the disability rating for PTSD prior to January 31, 2008.  As a 100 percent disability rating is in effect as of January 31, 2008, the issue of entitlement to a TDIU as of that date would be moot.

The appeal is REMANDED to the agency of original jurisdiction.  VA will 
notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).

Prior to January 31, 2008, the Veteran's disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) . VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension Service for consideration of an extra-schedular disability rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

 Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In light of the foregoing, the Board finds that the Veteran's claims file does not provide sufficient information to render an opinion as to whether he was unemployable prior to January 31, 2008.  As such, on remand, a VA medical opinion should be obtained to determine whether the Veteran's service-connected PTSD prior to January 31, 2008,  rendered him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience.  VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant appeals period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Regarding any outstanding development, there is a summary of testing results from the Vet Center dated December 2009.  There is also a letter from the Veteran's Counselor at the Vet Center, indicating that the Veteran had been his patient since October 2008.  It's unclear whether the Veteran was a patient at the Vet Center prior to this period with a different provider.  On remand, records from the Vet Center in Chattanooga should be requested.  

Additionally, the Veteran submitted some VA treatment records in February 2006.  The RO has also associated with the claims file some records from 2007.  However, it's unclear whether all of the VA treatment records from the relevant period has been associated with the claims file.  Thus, VA treatment records from September 15, 2005 to January 30, 2008 not already associated should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall obtain the Veteran's treatment records from the Chattanooga Vet Center from September 15, 2005 to January 30, 2008.

2.  The agency of original jurisdiction shall obtain the Veteran's treatment records from the Nashville VA Medical System, to include records from the Chattanooga Community Based Outpatient Center, dated from September 15, 2005 to January 30, 2008. 

3.  The agency of original jurisdiction shall refer the VA claims file to a physician with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disability (PTSD) prior to January 31, 2008, precluded him from securing or following substantially gainful employment prior to January 31, 2008, taking into consideration his level of education, special training, and previous work experience, and if so, when service-connected disability rendered him unemployable, by providing a retrospective medical opinion following a review of the medical and lay evidence of record.

It is noted that prior to January 31, 2008, service connection was in effect for PTSD only.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Following the above development, the RO shall consider whether the Veteran's claim of entitlement to a TDIU prior to January 31, 2008, warrants referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).

5.  The agency of original jurisdiction will then readjudicate the Veteran's claim of entitlement to a TDIU prior to January 31, 2008.  If the benefit sought on appeal remains denied, the Veteran and her representative shall be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



